

116 HR 4806 : Debarment Enforcement of Bad Actor Registrants Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4806IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend the Controlled Substances Act to authorize the debarment of certain registrants, and for other purposes.1.Short titleThis Act may be cited as the Debarment Enforcement of Bad Actor Registrants Act of 2020 or the DEBAR Act of 2020.2.Debarment of certain registrantsSection 304 of the Controlled Substances Act (21 U.S.C. 824) is amended by adding at the end the following:(h)The Attorney General may issue an order to prohibit, conditionally or unconditionally, and permanently or for such period as the Attorney General may determine, any person from being registered under this title to manufacture, distribute, or dispense a controlled substance or a list I chemical, if the Attorney General finds that—(1)such person meets or has met any of the conditions for suspension or revocation of registration under subsection (a); and(2)such person has a history of prior suspensions or revocations of registration..3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk